Exhibit 10.1

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

 

 

CONSENT TO ASSIGNMENTS, LICENSING AND COMMON OWNERSHIP AND

INVENTION MANAGEMENT AGREEMENT FOR

A PROGRAMMABLE DNA RESTRICTION ENZYME FOR GENOME EDITING

UC Case No: BK-2012-115

CRISPR Reference: CHARPENTIER-2012

Caribou Reference: UC-UV Agreement

 

 

 

This Consent to Assignments, Licensing and Common Ownership and Invention
Management Agreement for a Programmable DNA Restriction Enzyme for Genome
Editing (the “Invention Management Agreement,” “IMA” or “Agreement”) is
effective as of December 15, 2016 (the “Effective Date”), and is by and among
the following individual and entities:

Dr. Emmanuelle Charpentier, an individual having an address at the Max Planck
Institute for Infection Biology, Department of Regulation in Infection Biology,
Chariteplatz 1, 10117 Berlin, Germany, (“Charpentier”);

The Regents of the University of California, a California public corporation,
having its statewide administrative offices located at 1111 Franklin Street,
Twelfth Floor, Oakland, CA 946075200, United States, acting through its Office
of Technology Licensing, at the University of California, Berkeley, 2150
Shattuck Avenue, Suite 510, Berkeley, CA 94704-1347, United States (“Regents”);

University of Vienna, having an address at Universitatsring 1, A-1010 Vienna,
Austria, acting through its office of Research Services and Career Development,
University of Vienna, Berggasse 7, 2nd floor, 1090 Vienna, Austria (“Vienna”);

CRISPR Therapeutics AG, a Swiss company (Aktiengesellschaft) having an address
at Aeschenvorstadt 36, CH-4051 Basel, Switzerland (“CRISPR”);

ERS Genomics Ltd., a limited liability company incorporated in Ireland and
having an address at 88 Harcourt Street, Dublin 2, Ireland (“ERS”);

TRACR Hematology Ltd., a limited liability company incorporated in England &
Wales and having an address at 85 Tottenham Court Road, London W1T 4TQ, United
Kingdom (“TRACR”);

Caribou Biosciences, Inc., a Delaware corporation, having an address at 2929 7th
Street, Suite 105, Berkeley, CA 94710, United States (“Caribou”); and

 

  Page 1 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Intellia Therapeutics, Inc., a Delaware corporation, having an address at 40
Erie Street, Suite 130, Cambridge, MA 02139, United States (“Intellia”); each of
the foregoing is individually referred to as a “Party” to this Agreement, and
collectively as “Parties” to this Agreement.

PART A.

BACKGROUND AND RECITALS

A-1. As set forth herein, all the Parties have certain interests in the patents
and patent applications defined and set forth in Exhibit A (the “Patent
Applications”), including technologies and/or products described or claimed in
the Patent Applications (the “Inventions”), whether as inventor(s) and/or
co-inventor(s), assignee(s), and/or licensees.

A-2. Charpentier has certain rights in the Patent Applications as an inventor
and/or co-inventor thereof and has not assigned her rights in the Patent
Applications to any entity or institution, such rights being referred to herein
as “Charpentier’s Rights.” Charpentier has delegated her rights with respect to
the development, management and enforcement of the Patent Applications
(individually and collectively “Invention Management Rights”) to CRISPR and ERS.
In particular, Charpentier has delegated to CRISPR Invention Management Rights
(including without limitation her rights of invention management under this
Agreement as well as certain corresponding obligations including without
limitation the duty to pay costs and fees associated with the Patent
Applications and related proceedings), except for certain Patent Applications
for which ERS has been delegated Invention Management Rights by Charpentier
(“ERS Patent Delegation” and “ERS-Delegated Patent Applications,” each as
described in Exhibit B). Each of CRISPR and ERS is referred to herein as a
“Charpentier Delegee” and collectively as the “Charpentier Delegees.” (For
clarity, Charpentier has not delegated to TRACR any Invention Management Rights
and TRACR is not a Charpentier Delegee.)

A-3. Charpentier has exclusively licensed her commercialization rights in the
Patent Applications, including her rights to commercialize products and methods
described and/or claimed in the Patent Applications, to CRISPR, ERS and TRACR
(pursuant to the “CRISPR License,” the “ERS License” and the “TRACR License”),
each of CRISPR, ERS and TRACR being individually and collectively the
“Charpentier Licensee(s)” and each of the CRISPR License, the ERS License and
the TRACR License, being individually and collectively the “Charpentier
License(s),” each Charpentier License being subject to Charpentier’s retained
non-transferable right, without the right for Charpentier to license or
sublicense, for her to use the Inventions for her own research purposes and in
her own non-commercial research collaborations to which she is party.

A-4. Regents has certain rights in the Patent Applications as a co-owner by
virtue of assignments (the “Assignments to Regents”) of any and all rights,
title and interests of the following inventors and/or co-inventors in the Patent
Applications (either directly, or through the Howard Hughes Medical Institute
(“HHMI”) in the case of certain rights of Jennifer Doudna, Martin Jinek and
Wendell Lim): Jennifer Doudna, Martin Jinek, James H. Doudna Cate, Wendell Lim
and/or Lei S. Qi (the “Regents Assignors”), such rights being referred to herein
as “Regents’ Rights.”

 

  Page 2 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

A-5. Vienna has certain rights in the Patent Applications as a co-owner by
virtue of an assignment (the “Assignment to Vienna”) of any and all rights,
title and interest of inventor and/or co-inventor Krzysztof Chylinski in the
Patent Applications (the “Vienna Assignor”), such rights being referred to
herein as “Vienna’s Rights.”

A-6. Regents’ Rights are subject to obligations to HHMI, and any license or
sublicense to the Regents’ Rights is subject to obligations to HHMI, including
HHMI’s paid-up, non-exclusive, irrevocable license to use the Inventions for
research purposes (“HHMI’s Retained Rights”), Regents’ Rights also are subject
to the U.S. Government rights, as described in 35 U.S.C. §§ 200-212, and
Regents’ Rights and Vienna’s Rights are subject to a retained right to practice
the Inventions on their own behalf and allow other educational and non-profit
institutions to use the Inventions for research and educational purposes.

A-7. Regents represents its own interests with respect to Invention Management
Rights in the Patent Applications, and Regents has also been authorized by
Vienna (under an “Inter-Institutional Agreement,” attached hereto as Exhibit D)
to take the lead in management of patent prosecution and licensing with respect
to the Patent Applications on behalf of Vienna, and such Inter-Institutional
Agreement is not affected by provisions of this Agreement.

A-8. Regents and Vienna have exclusively licensed their commercialization rights
in the Patent Applications pursuant to an agreement with Caribou (the “Caribou
License”), and Caribou has granted a sublicense of certain of its rights in a
defined field of human therapeutics to Intellia (the “Intellia Sublicense”), the
Caribou License and the Intellia Sublicense being individually and collectively
the “Regents License(s),” and Caribou and Intellia being individually and
collectively the “Regents Licensee(s).” Regents Licenses are not affected by any
provision of this Agreement and, in the exercise of rights and performance of
obligations under this Agreement, Regents and Regents Licensees shall comply
with all obligations in Regents Licenses.

A-9. Additionally, Caribou, Intellia and the Charpentier Licensees have granted
sublicenses to the Patent Applications to other third parties, who are not
parties to this Agreement.

A-10. Charpentier, Regents and Vienna are individually referred to as a
“Co-Owner” and collectively as the “Co-Owners.” Charpentier’s Rights, Regents’
Rights, and Vienna’s Rights are collectively referred to as the “Patent Rights.”
Each of Regents and CRISPR, or any of their authorized representatives, is
sometimes individually referred to herein as an “Invention Manager” and
collectively referred to herein as the “Invention Managers”; provided, however,
that ERS shall be the Invention Manager in the stead of CRISPR with respect to
ERS-Delegated Patent Applications and, in the case of ERS-Delegated Patent
Applications, shall be deemed to be an Invention Manager together with Regents
in connection with the procedures set forth under Section C-1.3(b) and mediation
or arbitration under Section D-1.2. Each of CRISPR, ERS, TRACR, Caribou and
Intellia is sometimes individually referred to herein as a “Licensee” and

 

  Page 3 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

multiply or collectively referred to herein as “Licensees,” and their licenses
(i.e. the Charpentier Licenses and the Regents Licenses) are sometimes
individually, multiply or collectively referred to herein as “License(s).”

WHEREAS, it has been and it remains the mutual desire of the Parties to enter
into this Agreement to cooperate regarding development and management of the
Patent Rights and to facilitate the full commercial exploitation of their rights
in the Patent Applications, including by permitting the licensing and
sublicensing of the same in order to develop and market products based upon or
employing the Inventions both in the United States and in other jurisdictions
worldwide;

NOW, THEREFORE, and in consideration of the commitments provided herein, the
Parties agree as follows:

PART B.

CONSENT TO ASSIGNMENTS, LICENSING AND

MAINTENANCE OF COMMON OWNERSHIP INTERESTS

 

  B-1. CONSENT TO ASSIGNMENTS

B-1.1 Charpentier consents, retroactively to the greatest extent required and
permitted by applicable laws in the jurisdictions in which the Patent
Applications have been filed, to the Assignments to Regents by Regents
Assignors, in each case without application of any rights of accounting,
compensation or remuneration or other consideration, reporting, notification,
assignment “buy-in” rights (e.g., rights of pre-emption), or other rights or
qualifications reserved in connection with such assignments under applicable
laws or governmental regulations (such rights collectively referred to as
“Rights Arising in Connection with Assignments”). To the extent that such
consent to the Assignments to Regents cannot be applied retroactively in certain
jurisdictions in which the Patent Applications have been filed, and/or
additional documentation or assistance is required in order to perfect such
assignments of rights, Charpentier agrees to assist Regents as reasonably
required and at its expense in the perfection of such assignments.

B-1.2 Charpentier consents, retroactively to the greatest extent required and
permitted by applicable laws in the jurisdictions in which the Patent
Applications have been filed, to the Assignment to Vienna by the Vienna
Assignor, in each case without application of any Rights Arising in Connection
with Assignments. To the extent that such consent to the Assignment to Vienna
cannot be applied retroactively in certain jurisdictions in which the Patent
Applications have been filed, and/or additional documentation or assistance is
required in order to perfect such assignments of rights, Charpentier agrees to
assist Vienna as reasonably required and at its expense in the perfection of
such assignment.

B-1.3 Going forward, and subject to any restrictions provided for in the
Inter-Institutional Agreement with respect to Vienna and Regents (which shall
only have effect as between Vienna and Regents), each Co-Owner permits each
other Co-Owner to assign its interests in the Patent Applications without
application of any Rights Arising in Connection with

 

  Page 4 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Assignments, provided that (a) no assignment shall be permitted to be made to an
Adverse Claimant (as defined in Section C-1.3) except by mutual agreement of all
of the Co-Owners, and (b) any assignee(s) must fully assume and agree to be
bound by all of the assignor’s obligations under this Agreement, to which they
shall become a signatory, in connection with which, each other Co-Owner shall be
deemed to have consented to such assignment (to the extent necessary in
accordance with applicable laws in the jurisdictions in which the Patent
Applications have been filed) and shall provide any additional documentation or
assistance required in order to perfect such assignment of rights, and assist as
reasonably required by the assignor, at the assignor’s expense, in the
perfection of such assignment.

 

  B-2. CONSENT TO LICENSING AND SUBLICENSING

B-2.1 The Co-Owners provide the following consents: (a) Charpentier consents (i)
to Regents’ and Vienna’s grant of a license to Caribou under Regents’ Rights and
Vienna’s Rights to research, develop, make, have made, use, sell, have sold,
offer for sale, import and practice (individually and collectively to
“Commercialize”) Inventions, subject to any limitations and qualifications
contained in the Caribou License, and (ii) to Caribou’s grant of a sublicense of
certain of its rights to Intellia, subject to any limitations and qualifications
contained in the Intellia Sublicense, and to any further grants of sublicenses
pursuant to the Caribou License or the Intellia Sublicense; (b) Regents and
Vienna consent to Charpentier’s grant of licenses to CRISPR, TRACR and ERS under
Charpentier’s Rights to Commercialize Inventions, subject to any limitations and
qualifications contained in the CRISPR License, the TRACR License and the ERS
License, respectively, and consent to any sublicenses granted pursuant to the
Charpentier Licenses, and to any further grants of sublicenses pursuant to such
licenses or sublicenses; (c) all of the Co-Owners agree that going forward, each
of the Co-Owners may provide licenses under their rights in the Patent
Applications and/or transfer or otherwise modify such licenses without
requirement for any further consent of the other Co-Owners; (d) each licensee of
a Co-Owner and each of their sublicensees shall be entitled to sublicense
through multiple tiers, subject to any restrictions provided in their individual
licenses and/or sublicenses and/or the Inter-Institutional Agreement with
respect to Vienna and Regents, and provided that for each license or sublicense
of Regents’ rights, such license or sublicense shall include licensing terms as
are required pursuant to the Regents’ agreement with HHMI; and (e) except as
explicitly provided herein no accounting, compensation or remuneration or other
consideration, reporting, or notification, is owed, or shall be owed, by one
Co-Owner or by its licensees or sublicensees to the other Co-Owners or to their
licensees or sublicensees for prior or future licensing and sublicensing of the
Patent Applications; provided that in connection with the foregoing consents by
the Co-Owners under (a-d), each Co-Owner does not by virtue of this Section
B-2.1 consent to any licensing, sublicensing or transfer of the Patent Rights by
the other Co-Owners or their licensees or sublicensees, past or future, to an
Adverse Claimant (as defined in Section C-1.3), with respect to any Patent
Rights, other than in accordance with the provisions set forth in Section
C-1.3(b); and provided further that if any of the preceding consents cannot be
granted prospectively in any particular jurisdiction in which the Patent
Applications have been filed, and/or additional documentation or assistance is
required in connection with approval of such licenses and sublicenses, each
Co-Owner and (if applicable) other Party agrees to provide such consents when
and as required, [***] in connection with the approval of such licenses or
sublicenses.

 

  Page 5 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

B-2.2 The foregoing consents, to the extent they apply to licenses or
sublicenses already provided (“Preexisting Licenses and Sublicenses”), shall be
deemed to apply retroactively to the greatest extent permitted by applicable
laws in the jurisdictions in which the Patent Applications have been filed, in
each case without application of any rights of Co-Owners with respect to
accounting, compensation or remuneration or other consideration, reporting,
notification, or other rights or qualifications reserved in connection with such
licenses under applicable laws or governmental regulations. To the extent that
such consent to the Preexisting Licenses and Sublicenses cannot be applied
retroactively in certain jurisdictions in which the Patent Applications have
been filed, and/or additional documentation or assistance is required in
connection with approval of such licenses or sublicenses, each Co-Owner and (if
applicable) other Party agrees to provide such consents when and as required,
[***] in connection with the approval of such licenses and sublicenses.

B-2.3 Subject to the foregoing and with regard to exclusivity, Regents and/or
Vienna and/or their licensees or sublicensees are permitted to have granted and
to grant licenses and sublicenses that are “exclusive” (whether in general or by
a field of the Patent Rights (a “Field”) or territory for example) by such
licensor(s) solely as to rights held by them, and Charpentier’s consent to such
license(s) and sublicense(s) as provided herein shall neither exclude nor limit
Charpentier’s or Charpentier’s Licensees’ rights to practice and/or
Commercialize Inventions (including without limitation the granting of licenses
and sublicenses through multiple tiers as contemplated in this Section B-2); and
similarly Charpentier and/or her licensees or sublicensees are permitted to have
granted and to grant licenses that are exclusive by such licensor(s) as to
rights held by them, and Regents’ and Vienna’s consents to such license(s) as
provided herein shall neither exclude nor limit Regents’ or Vienna’s or Regents
Licensees’ rights to practice and/or Commercialize Inventions (including without
limitation the granting of licenses and sublicenses through multiple tiers as
contemplated in this Section B-2. The resulting holders of licenses or
sublicenses with overlapping or co-extensive exclusive scope (whether in general
or by particular field or territory for example) originating from both Regents
and Vienna on the one hand and Charpentier on the other hand are regarded as
co-exclusive licensee(s) or sublicensee(s) (“Co-Exclusive Licensee(s)”) for
purposes of this Agreement. For the avoidance of doubt, such Co-Exclusive
Licensee(s) shall be free (to the extent empowered by their own rights) to
practice and/or Commercialize Inventions but shall not be required to enter into
agreements among themselves and/or with current or prospective licensees or
sublicensees to effectively provide individual licensees and/or sublicensees
with additional levels of exclusivity or co-exclusivity by such mutual
agreements.

 

  B-3. MAINTENANCE OF COMMON OWNERSHIP INTERESTS

B-3.1 It is the understanding and intent of the Co-Owners that the Patent
Applications have been and will continue to be jointly owned among them
regardless of inventorship, which understanding and intent are reflected in the
following provisions:

(a) [***].

(b) [***].

(c) Each Party hereby consents to, if and to the extent required in any and all
applicable jurisdictions, and agrees to provide any required assistance to the
Co-Owner(s) to enable them to provide the applicable assignment or license to
the Co-Owners jointly in accordance with Section B-3.1(b)(i) and (ii),
respectively.

 

  Page 6 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

  B-4. RESPONSIBILITIES AND COOPERATION OF CO-OWNERS

B-4.1 The responsibilities of Charpentier, UC and Vienna in their capacities as
Co-Owners are as defined in this Part B. Charpentier, UC and Vienna shall
execute any documents (including without limitation terminal disclaimers) and
provide any assistance in their capacities as Co-Owners as may be required in
order to effectuate the Invention Management Activities jointly approved by the
Invention Managers, or alternatively through dispute resolution, as described in
Part C and Section D-1, respectively.

 

  B-5. PROMOTION OF SCIENCE

B-5.1 A common goal of the Parties is to promote the progress of science and the
useful arts, and nothing in this Agreement is intended to impair or prevent the
Parties from licensing, sublicensing and/or assigning the Inventions in a manner
that does so.

PART C.

INVENTION MANAGEMENT ACTIVITIES

 

  C-1. DEVELOPMENT AND DEFENSE OF THE PATENT APPLICATIONS

C-1.1 The Invention Managers will cooperate in good faith regarding the
development and defense of the Patent Applications, including without limitation
filing, prosecution, issuance, and maintenance of Patent Applications, as well
as interferences, oppositions, reissues, reexaminations, derivations, inter
partes reviews, post-grant reviews, and other post-grant proceedings in the U.S.
or foreign patent offices involving any Patent Applications; revocation,
cancellation, or nullity actions involving any Patent Applications that do not
involve issues of infringement; and patent term restorations, patent term
adjustments and patent term extensions involving any Patent Applications
(individually and collectively the “Patent Activities”); provided, however, that
in no event will a Party be required to join as a named party in any suit,
counterclaim or other proceeding, absent a separate written agreement, into
which a Party in its sole discretion may enter.

C-1.2 Regents, on behalf of itself and Vienna, shall have the right to appoint
one U.S. law firm for U.S. prosecution and for developing and transmitting
instructions to foreign counsel (as provided below), and one U.S. interference
law firm in connection with the shared rights of the Patent Applications
(“Regents Co-Counsel”). CRISPR, on behalf of itself and Charpentier and ERS,
shall have the right to appoint one U.S. law firm for U.S. prosecution and for
developing instructions to be transmitted by Regents Co-Counsel to foreign
counsel (as provided below), and one U.S. interference law firm in connection
with the shared rights of the Patent Applications (“Charpentier Co-Counsel”);
provided, however, that in connection with the prosecution of ERS-Delegated
Patent Applications and/or interference proceedings directed to

 

  Page 7 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

ERS-Delegated Patent Applications, ERS, on behalf of itself and Charpentier and
CRISPR, shall have the right to appoint one U.S. law firm for U.S. prosecution
and for developing instructions to be transmitted by Regents Co-Counsel to
foreign counsel (as provided below) and/or one U.S. interference law firm in
connection with the shared rights of such Patent Applications (“ERS
Co-Counsel”). Each of these law firms is referred to individually and
collectively as “Co-Counsel.” If any of Regents, ERS or CRISPR is an Abandoning
Party, as set forth in Section C-1.5, then such Abandoning Party shall lose its
rights under this Section C-1.2 to appoint its Co-Counsel with respect to such
Non-elected Patent or Non-elected Application (as defined in Section C-1.5), and
only the Prosecuting Party may appoint counsel to represent its interests in
connection with such particular Patent Rights. In all cases, the Party entitled
to appoint Co-Counsel shall have the right to replace its Co-Counsel at any time
in its sole discretion or to have one law firm for both U.S. prosecution and
U.S. interference matters. Co-Counsel will be directed by the Invention Managers
and shall confer and endeavor to reach positions in furtherance of the Patenting
Objectives (as defined in Section C-1.4(b)) regarding the shared Patent
Activities, including without limitation agreeing with respect to Regents
Co-Counsel instructions to a single foreign counsel in each applicable
jurisdiction outside of the United States. Drafts, submissions, and
correspondence and any supporting documents or information pertaining thereto
relating to Patent Activities (“Prosecution Matters”) will be supplied to, or
made available to be reviewed, by all Parties and Parties counsel (or, in the
case of Prosecuting Parties pursuant to Section C-1.5, the Parties having rights
in such cases and their counsel), if permitted pursuant to their License,
provided that such communications being deemed (unless otherwise expressly
provided by the participating Parties) to be Common Interest Information as
defined in, and subject to, the CLIA (as defined in Section D-4.1). Co-Counsel
shall consider and respond in good faith to timely received comments or
questions from the Parties or their counsel regarding the Patent Activities.
Final submissions in any Prosecution Matter will be dependent upon approval by
the Invention Managers (or, in the case of Prosecuting Parties pursuant to
Section C-1.5, the Parties having rights in such cases), subject to the
procedures of Section C-1.4 in the event of a failure to reach agreement on a
particular course of action.

C-1.3 Certain third parties have filed and are pursuing patent applications
identified in Exhibit E that claim one or more of the Inventions (such third
parties and their exclusive licensees being individually and collectively
referred to as “Adverse Claimants” and such patent applications and/or resulting
patents and their foreign counterparts being individually and collectively
referred to as “Adverse Filings”). In connection with the Adverse Claimants’
pursuit of Adverse Filings in the United States, one or more patent
interferences may be declared between or among one or more Patent Applications
and one or more patents and/or patent applications comprising Adverse Filings, a
first interference (Interference No. 106,048) having recently been declared in
connection with the first issued U.S. patents comprising Adverse Filings. In
addition, other adverse procedures or proceedings have already occurred and/or
may occur in the United States and/or in other jurisdictions, including without
limitation: (i) application of the Adverse Filings as allegedly anticipating
and/or rendering obvious inventions claimed in the Patent Applications, (ii)
challenges by Adverse Claimants as to the patentability of one or more aspects
of the Patent Rights, (iii) challenges by or assertions made by the Invention
Managers as to priority of invention and/or patentability of one or more aspects
of the Patent Applications vis-a-vis the Adverse Filings, and/or (iv) challenges
undertaken by the

 

  Page 8 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Invention Managers as to priority of invention and/or patentability of the
Adverse Filings (individually and collectively “Adverse Proceedings”). In order
to coordinate the Patent Activities and promote the development and defense of
the Patent Applications and/or the Patent Rights vis-a-vis certain patent
applications filed by third parties that purport to claim one or more of the
Inventions, and in consideration of the other commitments and obligations
undertaken by the Parties to this Agreement, the Parties acknowledge and agree
as follows:

(a) In the event that the Invention Managers are successful in one or more of
such Adverse Proceedings they undertake, and/or the Invention Managers elect to
settle one or more of such Adverse Proceedings, they shall establish terms of
compensation by the Adverse Claimants and any of their licensees [***];

(b) The Parties acknowledge and agree that their commitments to each other under
this Agreement, including without limitation the consents provided by each
Co-Owner to Licenses granted by other Co-Owner(s) and to sublicenses granted by
other Co-Owner(s)’ Licensee(s), in each case for the benefit of such other
Co-Owner(s) and their licensee(s) and sublicensee(s) and without any additional
accounting, compensation or remuneration or other consideration, reporting, or
notification, the commitments to maintain common ownership regardless of
inventorship, and the interests of the Parties and their respective licensee(s)
and sublicensee(s) in the successful development and management of the Patent
Applications and in the success of the Adverse Proceedings initiated by or
asserted against the Co-Owners, are based in substantial part and dependent upon
cooperation with respect to the Adverse Proceedings and coordination with
respect to Adverse Filings that are expressly related to the patentability or
validity of the Patent Rights (including without limitation potential settlement
and/or licensing discussions), and further acknowledge and agree that their
common interests with respect to the Adverse Proceedings and Adverse Filings
could potentially become divergent and materially adverse to each other, and/or
cooperation with respect to the Adverse Proceedings materially affected, in the
event that a Party unilaterally (i.e., without inclusion or agreement of other
affected or potentially affected Parties) pursued or entered into an agreement
(which shall include written and oral, binding and non-binding contracts,
licenses, term sheets, options and any other form of agreement that could be
legally considered such) related to the Patent Applications or Adverse Filings
with an Adverse Claimant (or an individual or entity holding some or all of an
Adverse Claimant’s proprietary interests in the Adverse Filings as a transferee
or licensee with rights to grant licenses in the Adverse Filings) (a “Unilateral
Transaction with Adverse Claimants”) during the pendency of any Adverse
Proceedings or their potential appeal, until the last final, non-appealable
decision by an applicable court, agency, or similar binding dispute resolution
organization making a determination regarding the last Adverse Proceeding (the
“Term of the Adverse Proceedings”), and accordingly the Parties agree that they
have not concluded and will only engage in such settlement, licensing or other
discussions (“Resolution”) related to or enter into a Unilateral Transaction
with Adverse Claimants during the Term of the Adverse Proceedings as follows:
(i) [***]; (ii) [***]; or (iii) [***]; provided further that, in each of these
cases, the Parties engaged in the Resolution (the “Resolution Parties”) [***].
For the avoidance of doubt, notwithstanding this Section C-1.3 or any other
provision of this Agreement, other than a Unilateral Transaction with an Adverse
Claimant during the Term of the Adverse Proceedings, each Party shall be free to
enter into any agreement with an Adverse Claimant; and,

 

  Page 9 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

further, with the exception of interferences involving the Patent Rights and the
Adverse Filings, nothing in this Agreement shall prevent, or create a duty of
coordination or cooperation upon, any Party from challenging the patentability,
validity, enforceability or infringement of any Adverse Filing; and, further,
that a licensee or sublicensee that is not a Party to this Agreement as defined
on page 1 (or a majority-owned subsidiary or other commonly-controlled affiliate
of such a Party), such as a non-Party sublicensee of one of the Parties to this
Agreement, is not restricted in any way by, or subject to, Section C-1.3 of this
Agreement;

(c) Failure to adhere to any of the commitments and undertakings of this Section
C-1.3 will be considered a material breach of this Agreement, for which any
Party or Invention Manager may seek specific performance in accordance with the
procedures of Section D-1.2; and

(d) Notwithstanding anything to the contrary in this Agreement, and in view of
the Parties’ common goal expressed in Section B-5.1, nothing in this Agreement
prevents, impairs or otherwise affects the ability of third-party beneficiary
HHMI to enter into any agreement or arrangement relating to scientific research
involving HHMI or any of its officers, employees and/or agents.

C-1.4 If the Invention Managers or Prosecuting Parties cannot agree regarding
cooperation or a proposed course of action as set forth in Sections C-1.1
through C-1.3, as applicable, or on a costs and fees estimate as set forth in
Section C-2.1:

(a) The Invention Managers will refer the disagreement to [***], or their
equivalent, to discuss in a good faith attempt to resolve the disagreement;
provided, however, that any resolution shall not breach the Invention Managers’
respective Licenses without the prior written agreement from each Licensee that
is a party to a License that would be breached.

(b) If the Invention Managers still disagree after the discussion in Section
C-1.4(a), they shall promptly and in good faith appoint mutually agreeable
independent patent counsel (“Patent Rights Trustee”) neutral to the Parties, who
will make the decision [***] (individually and collectively the “Patenting
Objectives”), and will consider, and to the extent reasonably advisable
incorporate, the requests, comments, and suggestions of the Invention Managers.
Regents on the one hand, and the Charpentier Delegee on the other hand shall
each pay such Patents Rights Trustee directly for [***] of all costs and
expenses incurred by the Patent Rights Trustee. The Invention Managers may, by
mutual written agreement, replace the Patent Rights Trustee at any time.

(c) If action has to be taken by a Co-Counsel appointed under Section C-1.2 in a
short time frame in order to preserve rights, including without limitation
making timely filings within an administrative proceeding, such Co-Counsel shall
use all [***] efforts to immediately notify the Invention Managers and Patent
Rights Trustee (if one has been selected), and, if due to time constraints it is
not feasible to first obtain agreement of all Invention Managers or decision
from the Patent Rights Trustee, if the Invention Managers have not agreed on a
response, such Co-Counsel will take such action as is required to preserve those
rights in light of the previously agreed objectives of the Invention Managers
for that proceeding and the Patenting Objectives as specified in Section
C-1.4(b).

 

  Page 10 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

C-1.5 If an Invention Manager elects to not pursue (through a decision to not
nationalize or otherwise), to abandon, or to cease prosecution or maintenance of
any Patent Application (each a “Non-elected Application” or “Non-elected
Patent”) in any country, either on a country-by-country basis or in connection
with a divisional or other continuing Patent Application that an Invention
Manager does not wish to support and share responsibility for associated
expenses, such Invention Manager (the “Abandoning Party”) will provide at least
thirty (30) days’ prior written notice to the other Invention Manager and all
Parties of such intention to not pursue, to abandon, or to cease prosecution or
maintenance, following which notification the Abandoning Party shall be under no
continuing obligation to share in future corresponding costs and expenses as
provided under Section C-2. Following such written notification, the other
Invention Manager (the “Prosecuting Party”) may elect to pursue or continue
prosecution of and/or maintenance of the Non-elected Patent/Non-elected
Application at its sole cost and expense and the Abandoning Party (and its
licensees and any sublicensees) shall have no rights in the Non-elected
Patent/Non-elected Application, subject only to Regents’ and Vienna’s retained
right to allow non-profit entities to use the Inventions for research and
educational purposes, and further, with respect to Regents, subject to the
rights of HHMI and the U.S. Government, if applicable, as provided in Section
A-6, and Charpentier’s retained right with respect to research activities of
Charpentier as provided in Section A-3.

(a) During the [***] phase of [***], Regents and CRISPR as Charpentier Delegee
jointly elected certain non-U.S. countries in which to pursue regional or
national phase counterparts (the “Jointly Elected Jurisdictions” as identified
in Exhibit F); and CRISPR as Charpentier Delegee elected certain additional
jurisdictions in which to pursue regional or national phase counterparts that
Regents did not elect to enter (the “Additional Jurisdictions” as identified in
Exhibit F). Regents has a one-time option to add the Additional Jurisdictions,
exercisable during the [***] period following the Effective Date of this
Agreement, by written notification to CRISPR, provided that Regents shall upon
exercise be responsible for [***] of all costs and fees incurred in connection
with the Additional Jurisdictions at the time of exercising the option, and
shall be responsible for [***] of such costs and fees on an ongoing basis.

(b) In the event that Regents does not exercise the option to add the Additional
Jurisdictions, then CRISPR as Charpentier Delegee will be responsible for [***]
of the costs and fees incurred in connection with the Additional Jurisdictions
and only Charpentier, CRISPR and other Charpentier Licensees and their
sublicensees will have patent rights in such non-elected Additional
Jurisdictions; provided, however, that the Charpentier Delegee shall apprise the
other Invention Manager of any newly-cited art and any new arguments (i.e.,
those that are not substantially repetitive of or consistent with arguments
already made in connection with Patent Activities) to be made in connection with
such Additional Jurisdiction patent applications and patents, and provide at
least [***] advance written notice with a copy of such proposed arguments so
that the other Invention Managers have an opportunity to review and provide
suggestions regarding said proposed arguments.

C-1.6 Notwithstanding any other provision of this Agreement, no Invention
Manager may abandon the prosecution or the maintenance of any of the Patent
Applications without giving prior written notice to the other Invention Manager.
Furthermore, and for the

 

  Page 11 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

avoidance of doubt, the provisions of Section C-1.5 shall not relieve any Party
of any additional procedural requirements or other obligations it may have to
its licensor(s) with respect to the abandoning or ceasing of prosecution or
maintenance of any Patent Application pursuant to its License or otherwise.

C-1.7 Applications for patent term extension, patent term restoration, SPCs (as
defined in Exhibit C), and listing in regulatory publications (such as the FDA
Orange Book and any foreign equivalent) will be at the sole discretion of the
Party whose approved product, or whose licensee’s or sublicensee’s approved
product, is first proposed and statutorily ready to be relied upon for such
filings in a particular jurisdiction, after written notice to the other Parties.
Any other Party will promptly execute any documents reasonably required to
effect such applications.

 

  C-2. COST SHARING

C-2.1 The Invention Managers will discuss and agree on expected costs and fees
of Regents Co-Counsel performing Patent Activities in accordance with the
Patenting Objectives, based on [***] estimates of Regents Co-Counsel, and will
establish and deliver to Caribou a corresponding budget for Patent Activities,
which will be updated [***] in consultation with Regents Co-Counsel, subject to
the procedures of Section C-1.4 in the event of a failure to reach agreement.
Regents Co-Counsel shall notify the Invention Managers if the costs and fees are
expected to exceed an approved [***] budget and will confer and agree on any
updates to the [***] budget, also subject to the procedures of Section C-1.4 in
the event of a failure to reach agreement. Regents Co-Counsel shall use
reasonable efforts not to exceed [***] budgets or updates, but the Parties
recognize that it is impossible to predict with accuracy or control how Patent
Activities will progress, or the costs and fees that will be required to
accomplish necessary tasks, and accordingly, notwithstanding any budget
limitations, Regents Co-Counsel shall take such action as Regents Co-Counsel
deems necessary in light of the previously-agreed objectives of the Invention
Managers for a proceeding and the Patenting Objectives. Budgets and updates will
be made available for review by all Parties and shall be deemed to be Common
Interest Information (as defined in the CLIA).

C-2.2 If and to the extent it has not already done so, CRISPR will pay [***] of
costs and fees associated with the Additional Jurisdictions within [***] of the
Effective Date. CRISPR will pay [***] of such total within [***] (a) Regents’
decision to not exercise its option with respect to such Additional
Jurisdictions under Section C-1.5(a), or (b) the termination of the option
period. Within [***] of the exercise of its option with respect to such
Additional Jurisdictions under Section C-1.5(a), Regents will pay [***] of costs
and fees associated with the Additional Jurisdictions.

C-2.3 In accordance with, and subject to, a separate agreement by and between
CRISPR and Caribou (“Cost-Sharing Agreement,” attached hereto as Exhibit G) that
will be executed contemporaneously with the execution of this Agreement, CRISPR,
on its behalf and on behalf of Charpentier and ERS, agrees to reimburse, in the
amounts set forth in the Cost-Sharing Agreement, Caribou for costs and fees
associated with Patent Activities performed or to

 

  Page 12 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

be performed by Regent Co-Counsel that Caribou has paid, or is required to pay
Regents under the Caribou License. CRISPR and Caribou will promptly provide the
Parties with any amendments to the Cost-Sharing Agreement. Any material breach
by CRISPR or Caribou of the Cost-Sharing Agreement also shall constitute a
material breach of this Agreement. For avoidance of doubt, other than as set
forth in the Cost-Sharing Agreement or in their respective Licenses or by
separate written agreement, no Party shall be responsible for paying the costs
or fees of another Party’s counsel.

C-2.4 In any country and/or for any divisional or continuing application, for
which only one Invention Manager undertakes Patent Activities pursuant to
Section C-1.5, the corresponding expenses and fees shall be [***], in accordance
with Section C-1.5.

 

  C-3. RECORDS AND REPORTS

C-3.1 Regents shall keep complete, true, and accurate accounts of all expenses
and shall permit the other Invention Manager to allow its agents or a certified
public accounting firm that is reasonably acceptable to Regents to examine its
books and records, and those of its underlying billers in the case of rebilling,
in order to verify the payments owing under this Agreement. The requesting
Invention Manager shall pay the cost of each examination and shall request no
more than [***] examination per [***], unless an examination shall reveal a
discrepancy of greater than [***], in which case Regents shall pay the cost of
examination and the requesting Invention Manager shall be entitled to request
[***] examinations.

C-3.2 No less than [***] each [***] during the Term, Regents Co-Counsel
responsible for Patent Activities, which as of the Effective Date of this
Agreement is [***], shall deliver to the Invention Managers and Licensees a
written report setting forth the status of all Patent Applications; provided,
however, if Regents are an Abandoning Party pursuant to Section C-1.5, then the
Prosecuting Party(ies)’ counsel shall deliver to Regents a written report
setting forth the status of the Non-elected Application(s) or Non-elected Patent
also at no less than [***] each [***] during the Term.

 

  C-4. PATENT INFRINGEMENT

C-4.1 In the event that an Invention Manager or other Party (to the extent of
the actual knowledge of the licensing professional responsible for
administration of this Agreement) learns of the infringement of any of the
Patent Rights that it deems to be substantial (“Substantial Infringement”), such
Invention Manager or other Party shall promptly notify all of the other Parties
of such infringement by providing written evidence of the infringement
(“Infringement Notice”).

C-4.2 If the efforts of the Invention Managers and/or other Parties,
individually or jointly, are not successful in abating such infringement within
[***] after the Infringement Notice is sent, then each Invention Manager may
(subject, in the case of Vienna, to limitations undertaken in connection with
the Inter-Institutional Agreement between Vienna and Regents; and, in the case
of all Parties, subject to any rights, limitations and obligations that a Party
may have in its License):

(a) [***]; and/or

 

  Page 13 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(b) [***]; and/or

(c) [***].

Notwithstanding the foregoing, in the event that a statute, regulation, or other
legal provision (such as, for example, the Drug Price Competition and Patent
Term Restoration Act (Hatch-Waxman), as amended, the Biologics Price Competition
and Innovation Act, amended, or similar laws outside of the United States)
require that an infringement or similar action be commenced prior to the [***]
period set forth above, the [***] period will be shortened to effectively be
[***] prior to the final deadline imposed by the applicable legal requirement.
Within [***] days after the Infringement Notice, the Party seeking to shorten
the [***] period due to an applicable legal requirement shall inform the other
Parties of the need and basis for shortening the time period. A Party will
immediately forward to the other Parties any and all notices of infringement
received pursuant to such regulatory procedures.

C-4.3 [***].

C-4.4 A legal action brought pursuant to Section C-4.2 (“Legal Action”) will be
at the full expense of [***], and all recoveries obtained as a result of any
Legal Action, whether by settlement or otherwise, will be shared according to
the following order: (a) reimbursement of all costs [***]; provided that any
separate agreements between particular Parties and their licensee(s) or
sublicensee(s) and/or Co-Exclusive Licensee(s) related to the potential sharing
of amounts received by them, and any separate agreements between Regents and
HHMI related to sharing of costs, expenses and revenues, shall be unaffected by
the foregoing terms of this Agreement.

C-4.5 [***].

PART D.

MISCELLANEOUS PROVISIONS

 

  D-1. GOVERNING LAWS AND DISPUTE RESOLUTION

D-1.1 The scope and validity of any Patent Applications are governed by the
applicable laws of the relevant jurisdiction to which the Patent Applications
relate. This Agreement shall otherwise be governed by New York law, without
regard to its conflict of laws principles; provided that all Parties shall be
entitled to all defenses available to it under New York law and, additionally,
Regents shall also be entitled to all defenses available to it under California
law.

D-1.2 Due to the nature and subject matter of this Agreement, as well as
commitments already undertaken by the Parties or which may be undertaken by the
Parties with respect to their licensees, and by their licensees with respect to
sublicensees, a termination of this Agreement for material breach by another
Party would not place the non-breaching Parties

 

  Page 14 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

and/or their beneficiaries in the same or an equivalent position to that which
they would be in without the breach. Accordingly, the Parties agree that
specific performance is deemed to be the appropriate remedy in order to ensure
that the Parties’ respective commitments and obligations undertaken to each
other, and for the further benefit of their licensees and sublicensees, be
fulfilled as agreed to herein, absent the Parties’ mutual agreement to another
form of remedy or to an amendment to this Agreement. It is also the desire of
the Parties to avoid the need to litigate in order to address any potential
dispute between them regarding the subject matter of this Agreement, which would
likewise be expected to be significantly disruptive to the interests of the
Parties and to their preexisting and future commitments with respect to, and the
activities of, their licensees and sublicensees. Accordingly, in the case of any
dispute, claim or controversy arising under this Agreement, including any matter
that is not resolved by the Parties and/or the Invention Managers, and/or the
Patent Rights Trustee pursuant to the procedure specified in Section C-1.4, or
in the event that the Invention Managers should be unable to reach agreement
regarding the selection and appointment of a Patent Rights Trustee pursuant to
Section C-1.4(b), or if the Patent Rights Trustee should be unable or unwilling
to resolve a particular contested matter, each of the forgoing being an
“Unresolved Dispute,” then the Invention Managers shall participate in mediation
designed to encourage them to settle the matter between them, and if the
Invention Managers are unsuccessful in settling the matter through mediation,
then the Invention Managers and other Parties shall submit the matter to binding
arbitration which shall be directed to ensure that the Invention Managers’ and
other Parties’ specific commitments and obligations to each other are fulfilled
as originally agreed herein and with consideration of the Patenting Objectives
as specified in Section C-1.4(b), unless the Invention Managers and other
Parties mutually agree to waive or modify any particular commitments or
obligations as provided herein. Mediation and arbitration shall be conducted in
accordance with the rules and procedures as set forth in Exhibit H (Dispute
Resolution); and for the avoidance of doubt, no Party shall initiate or pursue
alternative legal proceedings or remedies in connection with an Unresolved
Dispute other than according to the procedures as set forth in Section C-1.4,
this Section D-1.2, and the accompanying Exhibit H.

D-1.3 [***].

D-1.4 Notwithstanding anything to the contrary in this Agreement, binding
arbitration shall not be effective as to any interests (including, without
limitation, rights or obligations) of third-party beneficiary HHMI without
HHMI’s prior written consent to binding arbitration on a case-by-case basis.

 

  Page 15 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

  D-2. NOTICES

D-2.1 Any notice required or permitted to be given to the Parties hereto is
properly given if delivered, in writing, in person, sent by registered mail or
courier, with copies by email (which shall not alone constitute notice), to the
following addresses, or to such other addresses as may be designated in writing
by the Parties from time to time during the term of this Agreement:

Prof. Dr. Emmanuelle Charpentier

Max Planck Institute for Infection Biology

Department of Regulation in Infection Biology

Chariteplatz 1

10117 Berlin

Germany

(with copies by email to: LEGAL@crisprtx.com and Legalnotices@ersgenomics.com)

CRISPR Therapeutics AG

Aeschenvorstadt 36

CH-4051 Basel

Switzerland

Attention: Chief Legal Officer

(with a copy by email to: LEGAL@crisprtx.com)

ERS Genomics Ltd.

88 Harcourt Street

Dublin 2

Ireland

(with a copy by email to: Legalnotices@ersgenomics.com)

TRACR Hematology Ltd.

85 Tottenham Court Road

London W1T 4TQ

United Kingdom

Attention: Chief Legal Officer

(with a copy by email to: LEGAL@crisprtx.com)

Regents of the University of California

Office of Technology Licensing

2150 Shattuck Avenue, Suite 510

Berkeley, CA 94704-1347

United States

Attention: Director

(Case No. BK-2012-115)

University of Vienna

Research Services and Career Development

Berggasse 7, 2nd floor

1090 Vienna

Austria

Attention: Vice-Rector for Research and International Affairs

(with a copy by email to: techtransfer@univie.ac.at)

 

  Page 16 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Caribou Biosciences, Inc.

2929 7th Street, Suite 105

Berkeley, CA 94710

United States

Attention: Chief Legal Officer

(with a copy by email to: legalnotices@cariboubio.com)

Intellia Therapeutics, Inc.

40 Erie Street, Suite 130

Cambridge, MA 02139

United States

(with a copy by email to: NTLANOTICE@intelliatx.com)

D-2.2 If Regents or Vienna terminates their Inter-Institutional Agreement, or if
Charpentier, CRISPR or ERS materially change the rights or obligations of CRISPR
or ERS as Invention Manager under this Agreement, they will promptly notify the
other Parties of such change in writing, and the Parties agree to amend this
Agreement if and as necessary to reflect such change.

 

  D-3. TERM AND TERMINATION

D-3.1 This Agreement is in full force and effect from the Effective Date and
remains in effect for the life of the last-to-expire patent or
last-to-be-abandoned Patent Application, whichever is later (the “Term”), unless
earlier terminated by operation of law or by agreement of the Parties.

 

  D-4. CONFIDENTIALITY AND COMMON INTEREST INFORMATION

D-4.1 Subject to the California Public Records Act as it affects Regents, the
Parties shall hold each other’s confidential and/or proprietary business and
patent prosecution information in confidence using at least the same degree of
care as that Party uses to protect its own confidential and/or proprietary
information of a like nature, and shall comply with their responsibilities under
the Confidential Common Legal Interest and Nondisclosure Agreement, entered into
as of [***], a copy of which is attached hereto as Exhibit I, as amended by the
First Amendment to the Confidential Common Legal Interest and Disclosure
Agreement [***] (“CLIA”), [***].

D-4.2 Notwithstanding Section D-4.1, nothing in this Agreement in any way
restricts or impairs the right of Parties to use, disclose, or otherwise deal
with any information or data that:

(a) recipient can demonstrate by written records was previously known to it;

(b) is now, or becomes in the future, public knowledge other than through acts
or omissions of recipient;

 

  Page 17 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(c) is lawfully obtained without restrictions by recipient from sources
independent of the disclosing Party that were not under any obligations of
confidentiality to the disclosing Party;

(d) was made independently without the access to or use of proprietary
information received hereunder as evidenced by contemporaneous written records;
or

(e) is required by law to be disclosed, provided the Party required to disclose
notifies the other Parties promptly upon learning about any legal requirement
that purports to compel disclosure and thereafter cooperates with and assists
the nondisclosing Parties in the exercise of any rights to protect the
confidentiality of all or portions of its confidential or proprietary
information before any tribunal or governmental agency, and in the event
disclosure is required to disclose only the minimum amount of information
required to be disclosed.

D-4.3 The confidentiality obligations of the recipient under these terms will
remain in effect for [***] after the termination or expiration date of this
Agreement.

D-4.4 This Agreement may be disclosed by a Party on a confidential basis, under
terms no less restrictive than Section D-4.1, to actual or potential contracting
parties and advisors (i.e., actual or potential licensees, investors, acquirors,
joint venturers and the like, and/or auditors, counsel and financial or other
advisors), and as required by applicable law or governmental regulation.

 

  D-5. MISCELLANEOUS PROVISIONS

D-5.1 Use of Names and Trademarks; Publicity. This Agreement does not confer any
right to use any name, trade name, trademark, or other designation of any Party
to this Agreement (including contraction, abbreviation, or simulation of any of
the foregoing) in advertising, publicity, or other promotional activities, and
the use of the name, “The Regents of the University of California” or the name
of any campus of the University of California is prohibited in such contexts;
provided that the Parties agree to cooperate to develop agreed forms of language
for press release and related publicity that may be employed by the Parties in
connection with this Agreement, to which Regents and other Parties agree to be
named as a party in connection with this Agreement. The name, trade name,
trademark, or other designation of HHMI in advertising, publicity or other
promotional activities shall be not be used without HHMI’s written consent.

D-5.2 No Waiver or Amendment Other than in Writing. No provision of or right
under this Agreement shall be deemed to have been waived or amended by any act
or acquiescence on the part of any Party, or any of its licensees or
sublicensees, directors, employees, consultants, advisors or agents, but only by
an instrument in writing signed by an authorized representative of each Party.
No waiver by any Party of any breach of this Agreement by another Party shall be
effective as to any other breach, whether of the same or any other term or
condition and whether occurring before or after the date of such waiver. The
Parties irrevocably agree that this Agreement may only be amended by a writing
executed by all of the Parties.

 

  Page 18 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

D-5.3 No Implied License. This Agreement does not confer by implication,
estoppel, or otherwise any license or rights under any patents of any Party
other than the Patent Applications, regardless of whether such patents are
dominant or subordinate to the Patent Applications.

D-5.4 No Joint Venture, Partnership or Ability to Bind Other Parties. This
Agreement does not create by implication or otherwise any joint venture or
partnership between or among the Parties, nor does it confer any authority to
bind another Party.

D-5.5 Terminology and Interpretation.

(a) Headings and captions are for convenience only and are not be used in the
interpretation of this Agreement.

(b) The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine, and neuter forms. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The word “any” shall mean “any and all” unless otherwise clearly
indicated by context. The word “including” shall be construed as “including
without limitation,” whether or not the latter is expressly stated. The word
“or” is disjunctive but not necessarily exclusive.

(c) Unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument, or other document herein shall be construed as
referring to such agreement, instrument, or other document as from time to time
amended, supplemented, or otherwise modified (subject to any restrictions on
such amendments, supplements, or modifications set forth herein or therein),
(ii) any reference to any applicable laws herein shall be construed as referring
to such applicable laws as from time to time enacted, repealed, or amended,
(iii) any reference herein to any person or entity shall be construed to include
the person’s or entity’s successors and assigns, and (iv) all references herein
to Parts, Sections, or Exhibits, unless otherwise specifically provided, shall
be construed to refer to Parts, Sections, and Exhibits of this Agreement.

(d) Each of the Parties acknowledges and agrees that this Agreement has been
diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel, and that
the final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their counsel.
Accordingly, in interpreting this Agreement or any provision hereof, no
presumption shall apply against any Party as being responsible for the wording
or drafting of this Agreement or any such provision, and ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored such provision.

D-5.6 Complete Agreement. Other than the Inter-Institutional Agreement (Exhibit
D), the CLIA (Exhibit I) and the Licenses, this Agreement (including Exhibits A,
B, C, E, F, G, H and J) constitutes the entire agreement, both written and oral,
by and among the Co-

 

  Page 19 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Owners, and all other prior agreements regarding the subject matter of this
Agreement, both written and oral, express or implied, are hereby cancelled. For
the avoidance of doubt, this Agreement does not affect any License.
Additionally, as provided in Section A-6, Regents’ Rights are subject to certain
U.S. Government rights and also obligations to HHMI. Nothing in this Agreement
affects such U.S. Government rights. Nor does anything in this Agreement affect
any rights or obligations as between HHMI and Regents under any other agreement,
nor shall any assignment, license or sublicense granted pursuant to or as a
result of this Agreement limit HHMI’s Retained Rights. Any assignment, license
or sublicense of Regents’ Rights granted pursuant to or as a result of this
Agreement shall, moreover, be reviewed by Regents or Regents Licensees, as
appropriate, to ensure inclusion of HHMI’s licensing terms.

D-5.7 HHMI. HHMI is not a party to this Agreement and has no liability to the
Parties under this Agreement or to any licensee, sublicensee or assignee of
rights by virtue of this Agreement, but HHMI is an intended third-party
beneficiary of, and has the right to enforce in its own name, any provision of
this Agreement affecting HHMI. This Section D-5.7 shall survive any termination
or expiration of the Agreement.

D-5.8 Severability. All of the covenants and provisions of this Agreement are
severable. In the event that any of these covenants or provisions shall for any
reason be adjudged, decreed, or ordered by any arbitrator or court of competent
jurisdiction to be invalid or unenforceable in any respect, such covenants or
provisions shall be deemed modified to the extent necessary to render them valid
and enforceable, while maintaining the expressed intention of the parties to the
greatest extent permissible, and such judgment, decree, or order shall not
affect, impair or invalidate any of the remaining covenants or provisions of
this Agreement.

D-5.9 Successors and Assignees. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective acquirors, successors
(including any personal successors by law or otherwise), permitted assignees,
heirs, executors, transferees, administrators, receivers, or other corporate
successors or representatives of the Parties.

D-5.10 Authority. Each Co-Owner (to the extent of actual knowledge of the
licensing professional responsible for the administration of this Agreement as
of the Effective Date, as applicable) represents and warrants that it currently
owns the rights, title, and interest in and to the Patent Applications in order
to carry out its undertakings to the other Parties and obligations hereunder.
Each Party represents and warrants that this Agreement is legally binding upon
such Party, enforceable in accordance with its terms, and does not conflict with
any agreement, instrument or understanding, oral or written, to which such Party
is currently bound. Each Party agrees that it will not enter into any agreement,
instrument or understanding, oral or written, that is inconsistent with the
terms of this Agreement.

D-5.11 Counterparts. This Agreement may be executed in counterparts (whether
delivered by facsimile, electronically by image or PDF or otherwise) with the
same effect as if each Party had executed the same physical document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

[Signature Page Follows]

 

  Page 20 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

The Parties hereto have executed this Agreement as of the Effective Date, as
attested by the signatures below of authorized representatives of each Party.

 

DR. EMMANUELLE CHARPENTIER     THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
Signature  

/s/ Emmanuelle Charpentier

    Signature  

/s/ Javed Afzal

      Name  

Javed Afzal

      Title  

Associate Director

Date  

December 15, 2016

    Date  

December 6, 2016

UNIVERSITY OF VIENNA     CRISPR THERAPEUTICS AG Signature  

/s/ Heinz Fassmann

    Signature  

/s/ Rodger Novak

Name  

Heinz Fassmann

    Name  

Rodger Novak

Title  

Vice Rector for Research and International Affairs

    Title  

CEO

Date  

December 6, 2016

    Date  

December 13, 2016

ERS GENOMICS LTD.     TRACR HEMATOLOGY LTD. Signature  

/s/ Derek O’Reilly

    Signature  

/s/ Tyler Dylan-Hyde

Name  

Derek O’Reilly

    Name  

Tyler Dylan-Hyde

Title  

Director

    Title  

Chief Legal Officer

Date  

December 6, 2016

    Date  

December 15, 2016

CARIBOU BIOSCIENCES, INC.     INTELLIA THERAPEUTICS INC. Signature  

/s/ Rachel E. Haurwitz

    Signature  

/s/ Nessan Bermingham

Name  

Rachel E. Haurwitz, Ph.D.

    Name  

Nessan Bermingham

Title  

President and CEO

    Title  

CEO and President

Date  

December 2, 2016

    Date  

December 15, 2016

 

  Page 21 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LIST OF EXHIBITS

 

Exhibit A    Patent Applications Exhibit B    ERS Patent Delegation Exhibit C   
Definition of SPCs Exhibit D    Inter-Institutional Agreement between The
Regents of the University of California and University of Vienna (copy) Exhibit
E    Adverse Claimants Exhibit F    Non-U.S. Filings Exhibit G    Cost-Sharing
Agreement Exhibit H    Dispute Resolution Exhibit I    Confidential Common Legal
Interest and Nondisclosure Agreement (copy) Exhibit J    First Amendment to the
Confidential Common Legal Interest and Nondisclosure Agreement

 

  Page 22 of 39  



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit A to

Invention Management Agreement

Patent Applications

Patent Applications refer to any and all of the following:

(i) any of the following U.S. and PCT patent applications:

 

Patent Application Number

  

Filing Date

  

UC Case Number

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]

(ii) any U.S. patent application that claims priority to or common priority with
any of the above-referenced patent applications, regardless of inventorship,
including but not limited to, any divisions, continuations, or
continuations-in-part thereof;

(iii) any non-U.S. patent applications claiming priority to or common priority
with any of the above-referenced patent applications, or constituting the
national phase counterparts of the above-referenced PCT application, as well as
divisionals or continuations of such non-U.S. patent applications;

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(iv) any U.S. or non-U.S. patents issued from any of the foregoing applications;
and

(v) any reissues, renewals, substitutions, registrations, revalidations,
reexaminations, patent term restorations, patent term extensions, patent term
adjustments, supplementary protection certificates (“SPCs”) and the like arising
from any of the foregoing cases.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit B to

Invention Management Agreement

ERS Patent Delegation

ERS has been delegated certain invention management rights by Charpentier (the
“ERS Patent Delegation”) within the ERS field. The delegated rights are:

 

  1. Prosecution and maintenance rights for Patent Applications that have
applicability or utility exclusively in the ERS field (“ERS-Delegated Patent
Applications”) and has comment rights in respect of all other Patent
Applications that have applicability or utility in the ERS field.

 

  2. Patent enforcement rights in the ERS field for all Patent Applications
including any Patent Applications that have applicability or utility in both the
ERS and CRISPR/TRACR fields.

The ERS field is [***]. The CRISPR and TRACR fields means:

Researching, developing, making, using or selling:

 

  (1) Therapeutic Products - [***], or

 

  (2) Diagnostic Products - [***].

Companion Diagnostics means companion diagnostic tools and/or diagnostic assays
developed and used to (i) [***], (ii) [***], and/or (iii) [***].

Covered Product means [***].

Covered Animal means an animal [***].

Covered Animal-Derived Product means [***].

Covered Method means any process or method, [***].

Invention means the invention entitled “[***]” as described in the Patent
Applications, including all improvements thereto that are disclosed in the
Patent Applications.

Technology means the Invention, the Patent Applications and certain know-how.

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit C to

Invention Management Agreement

Definition of SPCs

“SPCs” refer to Supplementary Protection Certificates that extend patent terms
based on regulatory filings for marketing authorization undertaken and approved
in the United Kingdom (UK), countries of the European Union (EU) and the
European Economic Area (EEA) and certain other countries in Europe including,
but not limited to, Switzerland, and equivalents thereto available in other
jurisdictions (including, but not limited to, Australia, Canada (effective with
the Comprehensive Economic and Trade Agreement (CETA) implementation), Chile,
Costa Rica, Israel, Japan, Russia and Commonwealth of Independent States (CIS)
countries, Singapore, South Korea and Taiwan), as well as “pediatric extensions”
to SPC terms available in the UK, EU/EEA and other countries, and other such
patent term extensions currently available or which become available during the
Term.

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit D to

Invention Management Agreement

Inter-Institutional Agreement between The Regents of the University of
California and University of Vienna (copy)

[***]

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit E to

Invention Management Agreement

Adverse Claimants

The Adverse Claimants are the applicants and the direct, first-tier exclusive
licensees of patent applications and/or issued patents claiming priority to or
common priority with the applications identified below, which claim subject
matter comprising all or portions of the Patent Rights:

 

Patent

Application

Number

  

Filing Date /

Claimed

Priority Date

  

Inventors

  

Applicant(s) / Direct, First-Tier

Exclusive Licensee(s)

(known as of the Effective Date)

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]

and further including any U.S. patent application that claims priority to or
common priority with such patent applications, regardless of inventorship,
including but not limited to, any divisions, continuations, or
continuations-in-part thereof; any non-U.S. patent applications claiming
priority to or common priority with any of the above-referenced U.S. patent
applications, or constituting the national phase counterparts of the
above-referenced PCT application, as well as divisionals or continuations of
such non-U.S. patent applications; and any U.S. or non-U.S. patents issued
thereon; as well as reissues, renewals, substitutions, registrations,
revalidations, reexaminations, patent term restorations, patent term extensions,
patent term adjustments, SPCs arising from any of the preceding cases, and the
like.

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit F to

Invention Management Agreement

Non-U.S. Filings

The “Jointly Elected Jurisdictions” are the following:

[***]

The “Additional Jurisdictions” are the following:

[***]

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit G to

Invention Management Agreement

Cost-Sharing Agreement

This Cost-Sharing Agreement (“Agreement”), having a date of December 15, 2016
(“Effective Date”), is by and between CRISPR Therapeutics AG, having a corporate
address at Aeschenvorstadt 36, CH-4051 Basel, Switzerland (“CRISPR”), and
Caribou Biosciences, Inc., having a corporate address at 2929 7th Street, Suite
105, Berkeley, CA 94710 USA (“Caribou”). CRISPR and Caribou are each referred to
as a “Party,” and jointly as the “Parties.”

WHEREAS, CRISPR and Caribou are parties to a Consent to Assignments, Licensing
and Common Ownership and Invention Management Agreement for a Programmable DNA
Restriction Enzyme for Genome Editing Agreement (“IMA”), to which this Agreement
is attached as Exhibit G thereto and having the same date as this Agreement;

WHEREAS, pursuant to an Exclusive License Agreement, by and among Caribou,
University of Vienna (“Vienna”), and The Regents of the University of California
(“Regents”), dated April 16, 2013 (“Caribou License”), Caribou has been
reimbursing and will continue to reimburse Regents for patent costs and attorney
fees for prosecuting and maintaining the Patent Applications (as defined in the
IMA), including [***] relating to [***], as set forth in the Caribou License
(collectively, “Patent Costs”);

WHEREAS, as of the date of this Agreement, [***] is Regents’ counsel for [***],
and [***] is Regents’ counsel for all other Patent Applications (collectively,
“Regents’ Counsel”);

WHEREAS, the Parties desire to come to a resolution regarding reimbursement of
past and future Patent Costs of Regents’ Counsel; and

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, and for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

1. Within [***] of the Effective Date of this Agreement, CRISPR will reimburse
Caribou $[***], as an adjusted settlement of [***] of the Patent Costs invoiced
by UC and paid by Caribou during the period [***] through [***]. Caribou will
provide wire instructions to CRISPR within [***] of the Effective Date.

2. For all invoices that Caribou received or will receive from UC for Patent
Costs that were not paid by Caribou on or before [***], and which are:
(i) invoiced by UC to Caribou before [***], for which payment was not due until
after [***]; (ii) invoiced by UC to Caribou after [***], but prior to the
effective date of the IMA (whether or not payment was or is due before the
effective date of the IMA), or (iii) invoiced by UC to Caribou after the
effective date of the IMA, Caribou will invoice CRISPR for [***] of the invoiced
amount within [***] after Caribou’s payment to Regents, together with a copy of
the invoice(s) received from Regents and proof of payment to Regents. Within
[***] after receipt of each such Caribou invoice, CRISPR will wire the amount
set forth on the invoice to Caribou.

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

3. As long as CRISPR has and is making the timely payments as set forth in
Sections 1 and 2, Caribou will indemnify and defend CRISPR in any collection
actions taken by Regents against CRISPR for Patent Costs.

4. In the event that Caribou is required to take legal action to collect amounts
due to it by CRISPR under this Agreement, CRISPR will pay all costs, including
attorneys’ fees, incurred in such collection.

5. Reimbursed Patent Costs shall not include fees or costs of attorneys retained
by and/or representing CRISPR, Caribou, or any third party (including but not
limited to Emmanuelle Charpentier and ERS Genomics Ltd.). As of the Effective
Date of this Agreement, Patent Costs include those of [***], [***], and all
foreign associates prosecuting the Patent Applications under the instruction of,
and invoiced by, [***] (collectively and individually, the “Foreign
Associates”), in accordance with Section C of the IMA. CRISPR acknowledges that
Regents may, at its sole discretion, replace [***], [***], or any of the Foreign
Associates as Regents’ Counsel, and that, in such event, CRISPR’s obligations
with respect to the Patent Costs associated with replacement Regents’ Counsel
(including Foreign Associates) shall be subject to this Agreement.

6. This Agreement shall be governed in accordance with the Governing Laws and
Dispute Resolution procedures as provided in Section D of the IMA.

7. This Agreement may be executed in any number of counterparts, including
facsimile or scanned PDF documents. Each such counterpart, facsimile, or scanned
PDF document shall be deemed an original instrument and all of which together
shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the Parties have caused this Cost-Sharing Agreement to be
executed by their respective authorized representations as of the Effective
Date.

 

CRISPR Therapeutics AG     Caribou Biosciences, Inc. By:  

/s/ Rodger Novak

    By:  

/s/ Rachel E. Haurwitz

  Rodger Novak       Rachel E. Haurwitz, Ph.D.   Chief Executive Officer      
President & Chief Executive Officer Date:  

December 13, 2016

    Date:  

December 2, 2016

Copies of Invoices to be delivered to:

Legal@crisprtx.com

Finance@crisprtx.com

   

Copies of remittance statements to be delivered to:

accounts.receivable@cariboubio.com

Address for Notice:     Address for Notice:

CRISPR Therapeutics Limited

85 Tottenham Court Road

London W1T 4TQ

United Kingdom

   

Caribou Biosciences, Inc.

2929 7th Street, Suite 105

Berkeley, CA 94710

United States



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

With a copy (which shall not constitute notice) to: Legal@crisprtx.com     With
a copy (which shall not constitute notice) to: legalnotices@cariboubio.com



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit H to

Invention Management Agreement

Dispute Resolution

Disputes of any nature between the Parties arising under this Agreement (a
“Dispute”) will be resolved exclusively through mediation and binding
arbitration as set forth in this Exhibit H (“Mediation/Arbitration”), including
without limitation the determination of the scope or applicability of this
Agreement to arbitrate. The Parties agree and acknowledge that any good faith
dispute in Mediation/Arbitration will not be deemed to be a material breach of
this Agreement. For the purposes of provisions (b) through (j), the term
“Parties” shall mean the Parties involved in the Dispute.

(a) The Mediation/Arbitration will be conducted in [***] and shall be
administered by JAMS (formerly Judicial Arbitration and Mediation Services,
Inc.) strictly in accordance with the below-described process.

(b) The Parties will appoint a single mediator and a single arbitrator to be
selected by mutual agreement or, if the Parties are unable to agree on an
arbitrator within [***] after such matter is referred to Mediation/Arbitration
(all days being calendar days unless otherwise specifically provided herein),
the Parties will request that JAMS select the arbitrator, in each case
satisfying the criteria set forth below to the maximum extent possible.

(c) In all cases:

 

  1. involving a disagreement over patent matters (including without limitation
the conduct of the Patent Activities), the arbitrator should be a patent
attorney registered to practice by the U.S. Patent & Trademark Office with
[***];

 

  2. not involving patent matters patent matters, the arbitrator should be an
attorney with [***].

Under no circumstances shall the arbitrator be a current or former employee or
consultant of any of the Parties, an affiliated company that controls or is
controlled by or is under common control with any of the Parties, an exclusive
licensee of any of the Parties, or a non-exclusive licensee of any of the
Parties that is involved in the dispute or has a direct interest in its outcome.
In all cases, the arbitrator shall be fluent in the English language.

 

(d)

Within [***] after such matter is referred to Mediation/Arbitration, each Party
will provide the arbitrator with its one proposed resolution and a written
memorandum in support of its position regarding the Dispute and its proposed
resolution (each an “Opening Brief), which shall not exceed thirty (30) pages in
total. In connection with the submission of an Opening Brief, a Party may also
submit documentary evidence in support thereof which had both (x) existed prior
to commencement of such Mediation/Arbitration and (y) been shared with the other
Parties at least [***] prior to the date for submission of the Opening Brief.
The arbitrator will provide each Party’s Opening Brief, along with copies of any
supporting documentation, to the other Parties

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

  after he or she has received an Opening Briefs from all Parties. The
arbitrator shall not consider any untimely Opening Brief(s) received after the
arbitrator has provided copies of the Opening Briefs received to the other
Party(ies).

 

(e) Within [***] after a Party receives another Party’s Opening Brief from the
arbitrator, such receiving Party will have the right to submit to the arbitrator
a response to the other Party’s Opening Brief (each, a “Response Brief), which
shall not exceed twenty (20) pages in total. In connection with the submission
of a Response Brief, a Party may also submit documentary evidence in support
thereof which had both (x) existed prior to commencement of such
Mediation/Arbitration and (y) been shared with the other Parties at least [***]
prior to the date for submission of the Response Brief. The arbitrator will
provide each Party’s Response Brief, along with copies of any supporting
documentation, if any, to the other Parties after he or she has received a
Response Brief from all Parties (or at the expiration of such [***] period if
any Party fails to submit a Response Brief).

 

(f) Within [***] of the timely receipt by the arbitrator of each Party’s
Response Brief (or expiration of such [***] period if any Party fails to submit
a Response Brief), the mediator will conduct a single [***] meeting during which
each Party will have present, in addition to its counsel, a person with
authority to reach a binding agreement resolving the dispute.

 

(g) If the dispute is not resolved by mediation within [***] following the
meeting referred to in (f) above, the arbitrator will conduct a single [***]
hearing during which each Party will have [***] to present its position. At the
hearing, each Party will have the right to call up to [***] witnesses, [***] of
whom may be an employee, consultant or other advisor to another Party. Each
Party will notify the other Parties and the arbitrator of the identity of the
witnesses it intends to call at least [***] in advance of the hearing.
Notwithstanding the foregoing, the time periods and other aspects of this
provision may be modified if (x) the Parties agree to such modification, (y) the
arbitrator determines that such modification is reasonably necessary in view of
the factual circumstances of the matter to be decided, or (z) if more than two
Parties are participating in the Dispute and the arbitrator determines that more
than two of the Parties (or sets of Parties) are in good faith seeking different
resolutions.

 

(h) The Parties shall submit Opening Briefs and Response Briefs, as well as any
documentary evidence, to the arbitrator in electronic form by midnight Eastern
Standard/Daylight Time of the applicable deadline and, if the arbitrator so
requests, will also submit a hard copy to the arbitrator.

 

(i) There shall be no discovery in the Mediation/Arbitration (e.g., document
requests, interrogatories, depositions, etc.), except as follows:

 

  1. Opposing Parties may take a deposition of any declarant of the other Party
and obtain copies of all documents on which each declarant relies upon in his or
her declaration; provided that the Party(ies) taking such deposition must
complete questioning of the declarant within [***];



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

  2. As may be ordered by the arbitrator following request(s) of a Party;
provided, however, that the arbitrator’s decision to grant any discovery shall
be subject to the following conditions: (a) the arbitrator must conclude that
the requested discovery will result in information that is necessary and
essential under applicable laws to reach a fair and equitable decision; no
interrogatories or requests to admit shall be allowed under any circumstances;
no more than [***] depositions of non-declarants or non-witnesses shall be
permitted and the Party seeking

 

  3. the deposition must complete questioning within [***] for each deponent;
and no more than [***] document requests shall be allowed, and each request must
identify the document(s) sought with particularity (e.g., a Party may request a
particular email sent from one individual to another on a certain date, but
cannot request all emails sent by a particular individual).

All discovery must be completed prior to [***] in advance of the hearing. If a
Party refuses or cannot provide the requested discovery in a timely manner (the
“Refusing Party”), such Refusing Party shall lose its right to take discovery
(or, if such Refusing Party already took discovery, shall lose its right to
present the discovery obtained to the arbitrator) and the arbitrator shall not
consider discovery evidence presented by the Refusing Party during the hearing
to reach a decision.

The arbitrator will also have the right to perform independent research and
analysis and to request any Party to provide additional documentary evidence
that existed and was controlled by such Party prior to the arbitrator making
such request.

 

(j) Within [***] of such hearing, or within such other time to which the Parties
and the arbitrator agree or the arbitrator determines is reasonably necessary in
view of the factual circumstances of the matter to be decided, the arbitrator
will deliver his/her decision regarding the Dispute in writing. The arbitrator
may but shall not be required to select the resolution or position proposed by
one of the Parties. As part of any such decision, the arbitrator may also
mandate that the Party or Parties whose proposed resolution is further from the
resolution determined by the arbitrator to pay some or all of the other Party’s
or Parties’ reasonable attorneys’ fees and expenses in connection with the
Mediation/Arbitration, as well as the costs and expenses of such
Mediation/Arbitration (“Costs”).

 

(k) Each of the Parties irrevocably and unconditionally submits to the exclusive
jurisdiction of the [***] (and, if such federal court rejects jurisdiction for
any reason, then solely and exclusively in the state courts of the [***]) solely
and specifically for the purposes of compelling arbitration or enforcing the
decision in any Mediation/Arbitration, with the proportioning of Costs of any
court proceeding to enforce the decision in any Mediation/Arbitration to be
established by the arbitrator in connection with the decision of the arbitrator.

Nothing set forth herein shall be deemed to preclude either Party from seeking
appropriate judicial injunctive relief from any court of competent jurisdiction
in order to prevent immediate and irreparable injury, loss, or damage on a
provisional basis, pending a decision on the ultimate merits of any dispute.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit I to

Invention Management Agreement

Confidential Common Legal Interest and Nondisclosure Agreement (copy)

[***]

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit J to

Invention Management Agreement

First Amendment to the Confidential Common Legal Interest and

Nondisclosure Agreement

This First Amendment to the Confidential Common Legal Interest and Nondisclosure
Agreement (“First Amendment”), is entered into as of December 15, 2016 (the
“First Amendment Effective Date”), [***].

RECITALS

WHEREAS, The Original Parties are parties to that certain Confidential Common
Legal Interest and Nondisclosure Agreement (the “CLIA”), dated as of [***]; and

WHEREAS, pursuant to Section D-4.1 of the Consent to Assignments, Licensing and
Common Ownership and Invention Management Agreement for a Programmable DNA
Restriction Enzyme for Genome Engineering, by and among The Regents, Caribou,
TRACR, CRISPR, ERS, Vienna, Charpentier, and Intellia, (“IMA”), [***] and having
the same date as this First Amendment, [***] has the right to become part of the
CLIA under the terms and conditions set forth in the IMA, the CLIA, and this
First Amendment;

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this First Amendment, the Parties hereby agree as follows:

 

  1. [***].

 

  2. The Original Parties hereby accept [***] as a Party to the CLIA.

 

  3. Each Original Party acknowledges that the CLIA is in full force and effect
and that each such Original Party has no claims, causes of action, defenses, or
rights of offset with respect to its obligations under the CLIA.

 

  4. Except as explicitly set forth in this First Amendment, all terms and
conditions of the CLIA shall remain in full force and effect, and the CLIA, as
modified by this First Amendment, is ratified and confirmed in all respects.

 

  5. This First Amendment may be executed in counterparts (whether delivered by
facsimile, electronically by image or PDF or otherwise) with the same effect as
if each Party had executed the same physical document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Parties, through their authorized representatives, have
executed this First Amendment to the Confidential Common Legal Interest and
Nondisclosure Agreement as of the First Amendment Effective Date.

 

   



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

[Signatures set forth on the following page]



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

[***]    [***] [***]    [***] [***]    [***]    [***]

 

   